Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Amendments and arguments filed on 03/18/2022 have been fully considered. The amendments to the title of the specifications overcome the previously provided objection. Similarly, the amendment to claim 5 overcomes the informality objection.
The amendments do not, however, overcome the rejection under 35 USC § 102. The arguments are further not found persuasive. The point of arguments appears to be that the current application teaches the manufacturing of a transistor in a larger area in order to avoid a short circuit failure and that Jeon does not teach such a limitation. Based on the language of the claims, “the display panel has a plurality of transistor regions” and “at least one transistor of the split structure occupies at least two transistor regions”. The Office respectfully maintains that Jeon teaches such limitations. Based on the broadest reasonable interpretation of “transistor regions” (regions or areas where transistors are disposed), Jeon clearly teaches in figs. 30-33 that for example, NT1 occupies an area that is at least twice that of the area which NT3 or NT4 occupies. In other words, the breadth of the claim language is such that Jeon continues to teach all the limitations of the amended claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon, US 2003/0016308 A1, hereinafter “Jeon”.
	Regarding claim 1, Jeon teaches a display panel (fig. 1, ¶ 41) comprising: at least one transistor of a split structure (see figs. 6, 30-33, ¶ 126), wherein each of the at least one transistor of the split structure comprises a control electrode, a first electrode and a second electrode (figs. 6, 30-33, ¶ 126); the first electrode comprises N first electrode portions, the second electrode comprises N second electrode portions, and N is an integer greater than 2 (see figs. 30-33); the N first electrode portions are electrically coupled, and the N second electrode portions are electrically coupled (figs. 6, 30-33, ¶ 126); wherein the display panel has a plurality of transistor regions arranged at intervals (fig. 30, see the transistors arranged at intervals vertically), one of the at least one transistor of the split structure occupies at least two transistor regions (fig. 30, NT1 occupies at least two transistor regions given the region occupied by NT3 or NT4 for example), and for the one transistor of the split structure: an n-th first electrode portion and an n-th second electrode portion are located in a same transistor region (see figs. 30-33), an m-th first electrode portion and an (m+1)-th first electrode portion are respectively located in two adjacent transistor regions, each of n and m is an positive integer, n is less than or equal. to N, and m is less than or equal to N−1 (see figs. 30-33, specifically fig. 33 discloses such a configuration).

	Regarding claim 2, Jeon teaches a gate driving circuit (fig. 6, ¶ 22), wherein the gate driving circuit comprises a plurality of cascaded shift register units (note that the circuit of fig. 6 is one stage of a cascaded shift register and fig. 30 further discloses the connection between the stages); and at least one transistor comprised in the plurality of shift register units is the transistor of the split structure (figs. 6, 30-33, ¶ 126).

	Regarding claim 3, Jeon teaches that each of the plurality of shift register units comprises a gate drive signal output terminal (fig. 6, OUT), an input terminal (fig. 6, IN) and a clock signal line (fig. 6, CK); and the first electrode of each of the at least one transistor of the split structure or the second electrode of each of the at least one transistor of the split structure is electrically coupled with the gate drive signal output terminal, the input terminal or the clock signal line (fig. 30-33, ¶ 115 and 126).

	Regarding claim 4, Jeon teaches that each of the plurality of shift register units comprises an output transistor (fig. 6, NT1), an output pull-down transistor (fig. 6, NT2), an input transistor (fig. 6, NT3), an input reset transistor (NT4), and a storage capacitor (C); a control electrode of the output transistor is electrically coupled with a pull-up node (N1), a first electrode of the output transistor is electrically coupled with a clock signal line (CK), and a second electrode of the output transistor is electrically coupled with a gate drive signal output terminal (OUT); a control electrode of the output pull-down transistor is electrically coupled with a reset terminal (N2), a first electrode of the output pull-down transistor is electrically coupled with the gate drive signal output terminal, and a second electrode of the output pull-down transistor is electrically coupled with a first voltage terminal (VSS); a control electrode of the input transistor and a first electrode of the input transistor are electrically coupled with an input terminal, and a second electrode of the input transistor is electrically coupled with the pull.-up node (see fig. 6, configuration of NT3); a control electrode of the input reset transistor is electrically coupled with the reset terminal, a first electrode of the input reset transistor is electrically coupled with the pull-up node, and a second electrode of the input reset transistor is electrically coupled with the first voltage terminal (fig. 6, configuration of NT4); a first electrode plate of the storage capacitor is electrically coupled with the control electrode of the output transistor, and a second electrode plate of the storage capacitor is electrically coupled with the second electrode of the output transistor (fig. 6, configuration of C); and at least one of the output transistor, the output pull-down transistor, the input transistor, or the input reset transistor is the transistor of the split structure (¶ 115, fig. 30).

	Regarding claim 5, Jeon teaches that a storage capacitor in each of the plurality of shift register units comprises a first electrode plate and a second electrode plate (fig. 31 and 33, ¶ 115, upper and lower electrode), and the second electrode plate comprises at least one electrode plate portion (fig. 31 and 33, element C, see electrode plate portions); and the at least one electrode plate portion is adjacent to at least one of the plurality of transistor regions (fig. 31 and 33, element C, see electrode arrangement; ¶ 115).

	Regarding claim 6, Jeon teaches that the display panel has a plurality of capacitor regions arranged at intervals (see fig. 30-33, capacitor regions between the NT1 and NT2 transistors), the second electrode plate comprises a plurality of electrode plate portions, and each of the plurality of electrode plate portions is located in one of the plurality of capacitor regions (according to the broadest reasonable interpretation of the word ‘portions’ each electrode plate is comprised of multiple portions such as a top portion adjacent to NT1, bottom portion adjacent to NT2, right portion adjacent to element 120d, etc).

	Regarding claim 7, Jeon teaches that at least one of the plurality of transistor regions is located between adjacent capacitor regions; or, at least one of the plurality of capacitor regions is located between adjacent transistor regions (see fig. 30-33).

	Regarding claim 8, Jeon teaches that transistor regions where a first electrode comprised in one transistor of the split structure is located and capacitor regions are alternately arranged (see fig. 30-33).

	Regarding claim 9, Jeon teaches that each of the plurality of shift register units comprises an output transistor (fig. 6, NT1), the one transistor of the split structure is the output transistor (see NT1), and a second electrode of the output transistor is electrically coupled with the gate drive signal output terminal (fig. 6, NT1, also see connection of NT1 on fig. 30 to OUT); and the first electrode plate and a gate electrode of the output transistor are arranged in a same layer (fig. 31, gate of NT1 is 112d-1 which extends to form the first electrode plate of the capacitor C 112e, see ¶ 117 last sentence); the second electrode plate and a first electrode of the output transistor are arranged in a same layer (fig. 33, 120g is the second electrode plate of the capacitor which is on the same layer as the first electrode of NT1).

	Regarding claim 11, Jeon teaches that the n-th first electrode portion comprises A first sub-electrode portions and the n-th second electrode portion comprises B second sub-electrode portions; A-B is equal to 1 or −1; A and B are both positive integers; and the first sub-electrode portions and the second sub-electrode portions are alternately arranged, and a channel region is formed between each of the first sub-electrode portions and one of the second sub-electrode portions that are adjacent (fig. 33, see 120e and 120f meeting the configurations as claimed).

	Regarding claim 12, Jeon teaches that the n-th first electrode portion is an interdigital electrode, and the n-th second electrode portion is an interdigital electrode; the n-th first electrode portion comprises A comb-shaped first sub-electrode portions, and the n-th second electrode portion comprises B comb-shaped second sub-electrode portions; A-B is equal to 1 or −1; A and B are both positive integers; and the first sub-electrode portions and the second sub-electrode portions are alternately arranged, and a channel region is formed between each of the first sub-electrode portions and one of the second sub-electrode portions that are adjacent (fig. 33, see 120e and 120f meeting the configurations as claimed).

	Regarding claim 13, Jeon teaches that B is equal to A+1; each of the first sub-electrode portions comprised in the n-th first electrode portion is arranged between two second sub-electrode portions comprised in the n-th second electrode portion; and channel regions are formed between each of the first sub-electrode portions comprised in the n-th first electrode portion and the two second sub-electrode portions comprised in the n-th second electrode portion, respectively (fig. 33, see 120e and 120f meeting the configurations as claimed).

	Regarding claim 14, Jeon teaches that the display panel comprises a shift register unit (fig. 6), and the shift register unit comprises a storage capacitor (C); the display panel has a plurality of capacitor regions arranged at intervals (see fig. 30-33); the storage capacitor comprises a first electrode plate and a second electrode plate (fig. 31 and 33, ¶ 115, upper and lower electrode), the second electrode plate comprises a plurality of electrode plate portions and each of the plurality of electrode plate portions is located in one of the plurality of capacitor regions (according to the broadest reasonable interpretation of the word ‘portions’ each electrode plate is comprised of multiple portions such as a top portion adjacent to NT1, bottom portion adjacent to NT2, right portion adjacent to element 120d, etc,); the n-th first electrode portion and the n-th second electrode portion are both arranged in an n-th transistor region (fig. 30-33); at least one of the plurality of capacitor regions is adjacent to the n-th transistor region (fig. 30-33, C is adjacent to NT1); a second sub-electrode of the second sub-electrodes in the n-th transistor region is adjacent to an electrode plate portion in a capacitor region adjacent to the n-th transistor region (see 120f electrode adjacent C in fig. 33); and a dummy channel region is formed between the electrode plate portion in the capacitor region adjacent to the n-th transistor region and the second sub-electrode portion in the n-th transistor region adjacent to the electrode plate portion (see fig. 30-33, such a dummy channel region is formed between electrode 120g and 120f in fig. 33).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon.
	Regarding claim 10, Jeon does not specifically that an absolute value of a difference between lengths of any two of the plurality of transistor regions is less than a predetermined length difference; and the predetermined length difference is 1/d of a minimum of lengths of the plurality of transistor regions, d is a positive number, and d is greater than 5.
	However, in fig. 30-33, Jeon teaches that the length difference between any two of the plurality of transistor regions is substantially zero. In other words, as disclosed in fig. 30, the length of different components of the transistors are substantially equal which means an absolute value of the difference is substantially zero which means d is substantially larger than 5.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the teachings of Jeon to achieve such limitations. The difference in length between the transistor regions may be adjusted based on different performance requirements of the transistors and thereby one would have been motivated to make such a modification in order to achieve desirable transistor characteristics and or limit the amount of interference and parasitic capacitance between different components.

	Regarding claim 15, Jeon teaches that a shortest distance between two adjacent transistor regions is greater than a threshold distance (fig. 33 and a shortest distance is greater than the width of the 120g electrode portion); and the threshold distance is K times of a maximum width of a channel region (see the distance between the transistor regions in fig. 33 which is multiple times larger than a width of a channel region).
	Jeon does not specifically teach that K is greater than or equal to 2, and less than or equal to 3, and. K is a positive number.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the teachings of Jeon to achieve such limitations. The difference between the transistor regions may be adjusted based on different performance requirements of the transistors and thereby one would have been motivated to make such a modification in order to achieve desirable transistor characteristics and or limit the amount of interference and parasitic capacitance between different components.


Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621